Case 4:19-cv-10069-JEM Document 1 Entered on FLSD Docket 05/06/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  KEY WEST DIVISION

                                             CASE NO.:
 RICHARD HORN,

        Plaintiff,

 vs.

 KEY WEST MARINA INVESTMENTS, LLC,
 a Florida Limited Liability Company and
 KEY WEST STAFFING, LLC
 a Florida Limited Liability Company,

       Defendant.
 ______________________________________/
                            DEFENDANTS’ NOTICE OF REMOVAL
        Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendants, KEY WEST MARINA

 INVESTMENTS, LLC (“Key West Marina”) and KEY WEST STAFFING, LLC (“Key West

 Staffing”) (collectively “Defendants”), by and through their undersigned counsel, hereby give

 notice that the civil action identified as RICHARD HORN V. KEY WEST MARINA

 INVESTMENTS, LLC, et al, Case No.: 19-CA-000189-K, currently pending in state court in the

 Sixteenth Judicial Circuit, in and for Monroe County, Florida (“Sixteenth Judicial Circuit”), is

 removed to this Court without waiving any rights to which Defendants may be entitled, and state:

  I.    REMOVAL IS TIMELY
        1.      On or about February 28, 2019, Plaintiff commenced this action against Defendants

 in the Sixteenth Judicial Circuit. On April 8, 2019, Defendants’ respective registered agents

 received, through service, a copy of the initial pleading setting forth the claim for relief upon which

 this action is based. See Return of Service, attached hereto as Exhibit “A.”




                                                   1
Case 4:19-cv-10069-JEM Document 1 Entered on FLSD Docket 05/06/2019 Page 2 of 4
                                                                                                     CASE NO.:


         2.       Pursuant to 28 U.S.C. §1446(b)(2)(B), this Notice of Removal is timely because it

 is filed within thirty (30) days after Defendants received a copy of the initial pleading setting forth

 the claim for relief upon which the above-captioned cause is based.

  II.   REMOVAL BASED ON FEDERAL QUESTION JURISDICTION IS PROPER
         3.       Pursuant to 28 U.S.C. §1331, this is a civil action brought in a state court of which

 the district courts of the United States have original jurisdiction because Plaintiff has alleged

 violations of federal law in his Complaint. See Plaintiff’s Complaint, attached hereto as Exhibit

 “B.” Plaintiff has pled that Defendants failed to pay him overtime wages under the Fair Labor

 Standards Act, 29 U.S.C § 201 et seq. (“FLSA”)1. Accordingly, removal of this action is proper

 under 28 U.S.C. §1441 because the civil action arises under the laws of the United States.

 III.   REMOVAL TO THE SOUTHERN DISTRICT OF FLORIDA IS PROPER
         4.       Pursuant to 28 U.S.C. §1446(a), the United Stated District Court for the Southern

 District of Florida, Key West Division (“Southern District of Florida”), is the judicial district and

 division embracing the Sixteenth Judicial Circuit, where this case was brought and is pending, and

 is therefore the proper district court and division to which this case must be removed.

 IV.    ALL REQUIREMENTS NECESSARY FOR REMOVAL HAVE BEEN MET
         5.       Pursuant to 28 U.S.C. §1446(a), a copy of all process, pleadings, and orders that

 have to date been served upon Defendant are attached hereto as Exhibits “C.”

         6.       There are no motions currently pending in this action in the Sixteenth Judicial

 Circuit. Accordingly, there are no pending motions or documents being filed along with this

 Notice of Removal, as would otherwise be required.




 1
   Although Plaintiff brings two separate counts under the FLSA against Defendant, both counts appear to allege the
 same violation of the FLSA by failure to pay overtime.

                                                         2
Case 4:19-cv-10069-JEM Document 1 Entered on FLSD Docket 05/06/2019 Page 3 of 4
                                                                                       CASE NO.:


        7.      Pursuant to 28 U.S.C. §1446(d), promptly after the filing and service of this Notice

 of Removal, Defendants’ Notice to Plaintiff of Removal will be served upon the following counsel

 for Plaintiff via email: Jason S. Remer, Esq., Miriam Brooks, Esq., Manuel A. Antommattei, Esq.,

 REMER & GEORGES-PIERRE, PLLC, 44 West Flagler Street, Suite 2200, Miami, FL 33130,

 jremer@rgpattorneys.com; mbrooks@rgpattorneys.com; maa@rgpattorneys.com.

        8.      Further, pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal, along

 with Defendants’ Notice to Plaintiff of Removal, will be filed with the Clerk of the Court for the

 Sixteenth Judicial Circuit. See Notice of Removed Action, attached as Exhibit “C.”

        WHEREFORE, Defendants respectfully give notice of the removal of this action currently

 pending in the Circuit Court of the Sixteenth Judicial Circuit in and for Monroe County, Florida

 to the United States District Court for the Southern District of Florida, Key West Division.

 Respectfully submitted this 6th of May, 2019,
                                             FORDHARRISON LLP

                                             /s/Fabian A. Ruiz
                                             Edward B. Carlstedt, Esq.
                                             Florida Bar No. 136972
                                             ecarlstedt@fordharrison.com
                                             101 E Kennedy Blvd, Suite 900
                                             Tampa, FL 33602-5133
                                             Telephone: 813-261-7895
                                             Fax: 813-261-7899

                                             Fabian A. Ruiz, Esq.
                                             Florida Bar No. 117928
                                             fruiz@fordharrison.com
                                             One S.E. 3rd Avenue, Suite 2130
                                             Miami, FL 33131
                                             Telephone: (305) 808-2115
                                             Facsimile: (305) 808-2101
                                             Counsel for Defendants




                                                 3
Case 4:19-cv-10069-JEM Document 1 Entered on FLSD Docket 05/06/2019 Page 4 of 4
                                                                                         CASE NO.:


                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on May 6, 2019, I electronically filed the foregoing document
 with the Clerk for the Court using CM/ECF. I also certify that the foregoing document is being
 served this day on all counsel of record or pro se parties identified on the attached Service List in
 a manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF
 or in some other authorized manner for those counsel or parties who are not authorized to receive
 electronically Notices of Electronic Filing.
                                          SERVICE LIST
                                       Jason S. Remer, Esq.
                                    jremer@rgpattorneys.com
                                       Miriam Brooks, Esq.
                                   mbrooks@rgpattorneys.com
                                  Manuel A. Antommattei, Esq.
                                      maa@rgpattorneys.com
                              REMER & GEORGES-PIERRE, PLLC
                                44 West Flagler Street, Suite 2200
                                         Miami, FL 33130
                                    Telephone: 305-416-5000
                                        Fax: 305- 416-5005

                                                FORDHARRISON LLP
                                                /s/ Fabian A. Ruiz
                                                Fabian A. Ruiz

 WSACTIVELLP:10498989.1




                                                   4
